Citation Nr: 0301099	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. M.R.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at San Juan, Puerto Rico.

As a preliminary matter, the Board notes that service 
connection for PTSD has been previously denied.  
Therefore, the Board has a duty to consider the issue of 
whether new and material evidence has been received to 
reopen the previously denied service connection claim.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  While the 
issue certified to the Board was service connection for 
PTSD, the Board construes the current issue to be whether 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD.  The 
veteran has not been provided with the laws and 
regulations governing reopening previously disallowed 
claims.  However, a favorable decision is being rendered 
on the new and material evidence issue, and there is thus 
no prejudice to the veteran by the Board considering the 
issue in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

As will be discussed below, the Board is granting the 
veteran's petition to reopen his previously denied claim 
for service connection for PTSD.  However, the Board has 
also determined that additional development on the de novo 
issue of entitlement to service connection for PTSD is 
necessary.  As such, the Board will be undertaking 
evidentiary development with regard to this claim.  When 
the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
de novo claim of entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A November 1998 rating decision denied service 
connection for a nervous condition including PTSD.  The 
veteran and his representative were advised of the 
decision and appellate rights in a November 17, 1998, VA 
letter.  

3.  The evidence received since the November 1998 decision 
includes new evidence that bears directly and 
substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302(a) 
(2002).  

2.  Evidence received subsequent to the November 1998 
determination is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The liberalizing provisions of the VCAA are applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining certain 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  This change in the law 
is effective from November 9, 2000, and is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  However, where the claim is to 
reopen a previously disallowed claim with new and material 
evidence, the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was 
informed of the requirements for service connection for 
PTSD in the February 2002 statement of the case.  The 
statement of the case provided the veteran with a summary 
of the evidence in the record used for the determination.  
Additionally, VA letters in June 2000, February 2001, and 
July 2001 advised him of the information necessary and the 
type of evidence he should submit for his claim.  
Therefore, the veteran was advised of the evidence 
necessary to substantiate his claim.  The VA letters also 
advised the veteran that the RO would request evidence 
identified by the veteran or attempt to conduct research 
on the information provided.  The veteran has provided a 
statement of claimed stressors.  The veteran has received 
VA examinations and his service medical records have been 
obtained.  Neither the veteran nor his representative has 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of 
the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

The amended definition of new and material evidence, only 
applies to a claim to reopen a finally decided claim 
received on or after August 29, 2001.  38 C.F.R. 
§ 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since the veteran's claim was received prior to that date, 
the amended definition of new and material evidence is not 
applicable to the veteran's claim to reopen. 

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed inservice stressor.  If 
the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant 
has one year from notification of a decision of the agency 
of original jurisdiction to file a notice of disagreement 
(NOD) with the decision, and the decision becomes final if 
an NOD is not filed within that time.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

A November 1998 rating decision denied service connection 
for a nervous condition including PTSD.  The decision does 
not show that the veteran had been diagnosed with PTSD.  
There was no information concerning stressors.  A November 
17, 1998, letter to the veteran and his representative 
advised him of the decision and of his appellate rights.  
No communication expressing disagreement with the November 
1998 decision was received from the veteran or his 
representative during the one-year period following 
notification of the decision.  Accordingly, the November 
1998 decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The newly presented evidence need not be probative of all 
the elements required to award the claim but the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if VA finds 
the evidence is "new and material," then it must determine 
whether the claim is well grounded based upon all of the 
evidence of record.  Third, if the claim is well grounded, 
to proceed to the merits but only after ensuring that the 
duty to assist had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  As noted above, the VCAA has 
eliminated the requirement of a well-grounded claim. 

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 
9 Vet.App. 273 (1996).  Since the November 1998 rating 
decision is a final determination and was the last 
decision to address the issue of service connection for 
PTSD, the evidence that is considered to determine whether 
new and material evidence has been received is the 
evidence that has been received following that decision.  
The evidence received subsequent to that decision is 
presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

At the time the prior decision had been made, the veteran 
had not provided information concerning those events in 
service that he considered stressful.  In a statement that 
was received in July 2001, the veteran recounted several 
events in Vietnam that he considered stressful.  This 
information was not previously of record and is thus new.  
Since part of the requirement for establishing service 
connection for PTSD is that there be verified stressors, 
this statement is also material since it provides 
information that if verified could establish the 
occurrence of a required stressor.  

The November 1998 decision did not show that the veteran 
had been diagnosed with PTSD.  March 2000 VA clinical 
records show diagnoses of PTSD or PTSD with depressive 
features.  Additionally, VA clinical records in June 2000, 
September 2000, December 2000, March 2001, July 2001, and 
October 2001 show assessments or diagnoses including PTSD, 
PTSD major depressive disorder, and recurrent PTSD.  
Furthermore, an April 2001 VA medical statement shows the 
veteran's diagnoses included PTSD.  These records are new.  
Additionally, since they show that the veteran now has a 
diagnosis of PTSD, they are also material.

The prior denial of service connection for PTSD was in 
part on the basis that the evidence did not show that the 
veteran had PTSD.  Therefore, the newly received evidence 
tends to prove an essential element of the claim, 
i.e. that the veteran has a diagnosis of PTSD.  
Additionally, the veteran has provided information on 
events that he claims constitute stressors during service.  
This new evidence bears directly and substantially upon 
the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim.  
Therefore, this evidence is new and material.  38 C.F.R. 
§ 3.156(a) (2001).  Since new and material evidence has 
been received, the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 1991).

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim 
for service connection for PTSD has been received, the 
Board has also determined that additional development on 
the de novo claim for service connection for PTSD is 
necessary.  As such, the Board is undertaking evidentiary 
development with regard to this de novo claim.  When this 
additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
de novo claim.

ORDER

New and material evidence has been received and the claim 
for service connection for PTSD is reopened.  The claim is 
allowed to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

